DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 25th, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
However, the information disclosure statement fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. 
Response to Amendment
The amendment filed on May 12th, 2022 has been entered.
Claims 1-6, 8-14, and 16-20 remain pending in the application.
Claims 7 and 15 have been cancelled.
Applicant’s amendments to the drawings and claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed on April 5th, 2022. As such, these objections have been withdrawn.
Applicant’s amendments to claim 3 has overcome the 35 U.S.C. 112(b) rejection previously set forth in the Non-Final Office Action mailed on April 5th, 2022. As such, this rejection has been withdrawn.
Response to Arguments
Applicant's arguments filed May  regarding 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Applicant argues that the cited references do not teach “performing… signal separation… include[es] determining a spectrum difference between the first speech signal and a noise template of the plurality of signals”. 
Applicant first asserts that Zurek et al. (U.S. Patent Application Publication 2019/0115019 A1, hereinafter “Zurek”) teaches performing noise reduction, which is in contrast to the signal separation cited in the instant application. Examiner respectfully disagrees with this assertion. As noted by the applicant, Zurek teaches performing noise reduction on the relevant audio source using at least one other audio input channel as a noise reference (Paragraph 45). Zurek also notes that the signal to noise ratio of the audio is improved by performing the noise reduction using the audio captured by at least one of the other virtual microphones (Paragraph 41). That is, the signal is being separated from the estimated noise.
Applicant further asserts that Zurek does not disclose performing signal separation includes “determining a spectrum difference between the first speech signal and a noise template of the plurality of signals” as recited in the claims. Examiner agrees that Zurek does not explicitly teach determining a spectrum difference in regards to performing signal separation. However, the cited references must be considered in combination. Chang et al. (U.S. Patent Application Publication 2019/0051310 A1, hereinafter "Chang") teaches restoring a lost packet based on a feature vector extracted from a number of previous frames input to the generative model (Paragraph 43). Notably, Chang teaches performing a Fourier transform in the process of feature vector extraction, which would constitute spectral analysis of the input signal (Paragraphs 33-34). Thus a combination of Zurek and Chang may involve a conversion of the audio input signal into a spectral representation, as taught by Chang, as well as determining a difference between the input signal and a noise template, as taught by Zurek (Paragraph 41), which together would constitute determination of a spectrum difference. Thus, Examiner finds this argument not persuasive.
Applicant additionally argues that the cited references do not teach the claimed features of the first generative adversarial network. 
Applicant notes that, in particular, instead of using a generative adversarial network to recognize content of a user’s speech, and then respond to the content of the speech, as recited in the instant claims, Chang teaches compensating for packet loss for voice over Internet service using a packet loss concealment algorithm. Applicant asserts that the claims are patentable over Chang and Zurek for at least this reason. Examiner respectfully disagrees with this assertion. While it is true that packet loss concealment is a different function than speech recognition, the claims are written in such a way as to encompass the packet loss concealment algorithm taught by Chang when given their broadest reasonable interpretation. For example, Chang directs their teachings towards speech signals; in particular, Chang notes comparing an original (i.e. clean) voice signal to a voice signal with a lost packet (Paragraph 61), further noting that voice quality is significantly reduced (i.e. distorted) due to packet loss (Paragraph 3). Furthermore, Chang also teaches a classification (i.e. discrimination) model that may classify (i.e. distinguish) data corresponding to a real voice (i.e. clean speech) signal and fake data (i.e. distorted speech signal) generated through the generative model (Paragraph 37; note also paragraph 38, which notes that the “fake data” may correspond to the data with the lost packet; data of a lost packet that is estimated will not be exactly the same as the original, “clean” speech signal and would thus sound distorted) as well as a generative model that may estimate the data of a lost packet (Paragraph 38; i.e. recover and reconstruct the speech signal) so that data generated through the generative model is classified as data corresponding to a real voice signal in the classification model (Paragraph 39; that is, the reconstructed data is less distinguishable from the clean speech signal by the distortion discrimination model). Thus, Examiner finds this argument not persuasive.
Applicant additionally argues that there is no prima facie case of obviousness for claims 4, 12, and 20 over the cited combination of Zurek, Chang, and Grondin, because the cited combination of Zurek and Chang does not teach or suggest all the limitations of the amended claims, and Grondin does not teach or suggest all the limitations of the amended claims. However, as noted above, Examiner asserts that Zurek and Chang do teach all the limitations of the amended claims; Thus, the argument is found not persuasive.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-11, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Zurek.
In regards to claim 1, Zurek teaches:
collecting, by a terminal, a plurality of sound signals through a plurality of sensors of a microphone array (Paragraph 42, lines 1-7: audio content is captured via a plurality of microphone pairs (i.e. sensors of a microphone array). Each microphone pair is associated with one audio input channel from among a plurality of audio input channels (i.e. sound signals));
determining, by the terminal, a first speech signal in the plurality of sound signals (Paragraph 44, lines 1-12: at least one audio input channel that has a highest level of speech is established as the relevant audio source (i.e. first speech signal));
performing, by the terminal, signal separation on the first speech signal to obtain a second speech signal (Paragraph 45, lines 1-4: noise reduction (i.e. signal separation) is performed on the relevant audio source (i.e. first speech signal); also Paragraph 41, lines 19-20: the resulting improved signal (i.e. second speech signal) is then provided to VAU 119), the performing including:
determining a difference between the first speech signal and a noise template of the plurality of signals (Paragraph 41: the other channels are used as a noise reference (i.e. noise template) to perform noise reduction; that is, the other channels are being used as a point of comparison, which involves determining a difference between the noise reference and the audio source (i.e. first speech signal);
However, Zurek does not teach reconstructing a speech signal through a distortion recovery model, the distortion recovery model being obtained by training a first generative adversarial network that includes a distortion discrimination model and the distortion recovery model based on a clean speech signal and a distorted speech signal, wherein the first generative adversarial network is trained by causing the distortion discrimination model to distinguish the distorted speech signal from the clean speech signal and causing the distortion recovery model to perform reconstruction on the distorted speech signal to be less distinguishable from the clean speech signal by the distortion discrimination model, nor does Zurek explicitly teach the signal separation including determining a spectrum difference between the first speech signal and a noise template of the plurality of signals.
In a related art, Chang teaches a method for reconstructing a speech signal (Paragraph 2: “restoring a lost packet of a voice signal” is construed as “reconstructing a speech signal”) through a distortion recovery model (Paragraph 7, lines 6-10: the trained generative model is used to restore a lost packet; this is construed as reconstruction through a distortion recovery model to obtain a reconstructed speech signal). Chang teaches that their method is effective for concealing packet loss (Paragraph 64; see also Table 1, Table 2) which can restore a lost packet to a natural voice signal close to a real voice (Paragraph 33). It should be further noted that, despite the fact that Zurek’s teachings are not directed to voice communication in the same manner exemplified by Chang (Chang, Paragraph 3, notes voice over Internet server or VoIP as an exemplary voice communication system), Zurek teaches that audio signals may be sent over wireless network (Zurek, Paragraph 29), and could thus suffer from packet loss in a manner similar to voice communication systems.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Zurek to incorporate the teachings of Chang to include the method for packet loss concealment. Doing so would have helped to compensate for lost packets by restoring them to natural voice signals close to a real voice, which is desirable in the art.
Thus, the combination of Zurek and Chang teaches:
A method for reconstructing a speech signal (Chang, Paragraph 2: “restoring a lost packet of a voice signal” is construed as “reconstructing a speech signal”), comprising:
collecting, by a terminal, a plurality of sound signals through a plurality of sensors of a microphone array (Zurek, Paragraph 42, lines 1-7: audio content is captured via a plurality of microphone pairs (i.e. sensors of a microphone array). Each microphone pair is associated with one audio input channel from among a plurality of audio input channels (i.e. sound signals));
determining, by the terminal, a first speech signal in the plurality of sound signals (Zurek, Paragraph 44, lines 1-12: at least one audio input channel that has a highest level of speech is established as the relevant audio source (i.e. first speech signal));
performing, by the terminal, signal separation on the first speech signal to obtain a second speech signal (Zurek, Paragraph 45, lines 1-4: noise reduction (i.e. signal separation) is performed on the relevant audio source (i.e. first speech signal); also Paragraph 41, lines 19-20: the resulting improved signal (i.e. second speech signal) is then provided to VAU 119) the performing including:
determining a spectrum (Chang teaches performing a Fourier transform in the process of feature vector extraction, which would constitute spectral analysis of the input signal (Paragraphs 33-34). Thus a combination of Zurek and Chang may involve a conversion of the audio input signal into a spectral representation, as taught by Chang, as well as determining a difference between the input signal and a noise template, as taught by Zurek (Paragraph 41), which together would constitute determination of a spectrum difference) difference between the first speech signal and a noise template of the plurality of signals (Paragraph 41: the other channels are used as a noise reference (i.e. noise template) to perform noise reduction; that is, the other channels are being used as a point of comparison, which involves determining a difference between the noise reference and the audio source (i.e. first speech signal);;
performing, by the terminal, reconstruction on the second speech signal through a distortion recovery model to obtain a reconstructed speech signal (Chang, Paragraph 7, lines 6-10: the trained generative model is used to restore a lost packet; this is construed as reconstruction through a distortion recovery model to obtain a reconstructed speech signal; see also Chang, Paragraph 9), wherein:
the distortion recovery model (Chang, Paragraph 9: the generative model is construed as a distortion recovery model) is obtained by training a first generative adversarial network (Chang, Paragraph 61: training of a GAN may indicate the training of a generative model; the loss packet can be restored based on the trained generative model. That is, the trained distortion recovery model is obtained by training the generative adversarial network) that includes a distortion discrimination model (Chang, Paragraph 8: the classification model is construed as a distortion discrimination model) and the distortion recovery model, based on a clean speech signal and a distorted speech signal (Chang, Paragraph 61: Training is performed based on feature vectors extracted from data corresponding to real voice signals (i.e. speech signals). The training involves comparison to an original voice signal (i.e. a clean speech signal) as well as a voice signal with a lost packet (i.e. a distorted speech signal)), wherein the first generative adversarial network is trained by (i) causing the distortion discrimination model to distinguish the distorted speech signal from the clean speech signal (Chang teaches a classification (i.e. discrimination) model that may classify (i.e. distinguish) data corresponding to a real voice (i.e. clean speech) signal and fake data (i.e. distorted speech signal) generated through the generative model (Paragraph 37; note also paragraph 38, which notes that the “fake data” may correspond to the data with the lost packet; data of a lost packet that is estimated will not be exactly the same as the original, “clean” speech signal and would thus sound distorted)) and (ii) causing the distortion recovery model to perform reconstruction on the distorted speech signal to be less distinguishable from the clean speech signal by the distortion discrimination model (Chang, Paragraph 38-39: a generative model may estimate the data of a lost packet (Paragraph 38; i.e. recover and reconstruct the speech signal) so that data generated through the generative model is classified as data corresponding to a real voice signal in the classification model (Paragraph 39; that is, the reconstructed data is less distinguishable from the clean speech signal by the distortion discrimination model)).
In regards to claim 2, Zurek further teaches:
The method according to claim 1, further comprising:
Prior to determining the spectrum difference, generating, by the terminal, the noise template of the plurality of sound signals based on a signal spectrum of at least one sound signal other than the first speech signal in the plurality of sound signals (Paragraph 45: the noise reduction may be performed on the relevant audio source using at least one other audio input channel (i.e. one sound signal other than the first speech signal in the plurality of sound signals) as a noise reference (i.e. noise template of the plurality of sound signals based on a signal spectrum)).
In regards to claim 3, Zurek further teaches:
The method according to claim 1, wherein the determining, by the terminal, the first speech signal in the plurality of sound signals further comprises:
detecting, by the terminal, the plurality of sound signals (Paragraph 42, lines 1-7: audio content is captured (i.e. detected) via a plurality of microphone pairs (i.e. sensors of a microphone array). Each microphone pair is associated with one audio input channel from among a plurality of audio input channels (i.e. sound signals));
when the plurality of sound signals comprise a single speech signal, using, by the terminal, the single speech signal as the first speech signal (Paragraph 44, lines 1-12: at least one audio input channel that has a highest level of speech is established as the relevant audio source (i.e. first speech signal); if there is only a single speech signal, then that speech signal will have the highest level of speech);
and when the plurality of sound signals comprise two or more speech signals, determining, by the terminal among the two or more speech signals, a speech signal of a highest signal strength, and using, by the terminal, the speech signal of the highest signal strength as the first speech signal (Zurek, Paragraph 44, lines 1-12: at least one audio input channel that has a highest level of speech (i.e. highest signal strength) is established as the relevant audio source (i.e. first speech signal)).
In regards to claim 8, Chang further teaches:
The method according to claim 1, wherein training the first generative adversarial network that includes the distortion discrimination model and the distortion recovery model comprises:
inputting a plurality of distorted speech signals into the distortion recovery model sequentially, and outputting a plurality of reconstructed speech signals (Paragraph 61: a voice signal with a lost packet (i.e. a distorted speech signal) may be used to train a generative model based on the GAN (i.e. a distortion recovery model); see also Fig. 6, elements 600 and 601);
inputting the plurality of reconstructed speech signals and a plurality of clean speech signals into the distortion discrimination model, determining whether each reconstructed speech signal and each corresponding clean speech signal are clean speech signals, and obtaining a detection result corresponding to each reconstructed speech signal and each corresponding clean speech signal (Paragraphs 37-38: the classification model may classify data corresponding to the real voice signal (i.e. clean speech signals) and data generated through the generative model (i.e. reconstructed speech signals) as real data or fake data (that is, the classification model may obtain a detection result corresponding to each reconstructed speech signal and each clean speech signal));
and adjusting model parameters of the distortion discrimination model and the distortion recovery model based on the plurality of distorted speech signals, the plurality of clean speech signals, and the detection result of each reconstructed speech signal and each clean speech signal, to obtain a trained distortion recovery model (Paragraph 47, lines 3-5: Chang teaches fixing the parameter of the classification model before continuing the training of the generative model, indicating that the training of the classification model and the generative model involves adjustment of model parameters. As noted above, this training is based on the data corresponding to the real voice signal (i.e. the plurality of clean speech signals) and the data with lost packets (i.e. the plurality of distorted speech signals). Also Paragraph 46: Chang teaches that the training of the models is based on how the classification model classifies the data; that is, it is based on the detection result of each reconstructed speech signal and each clean speech signal).
In regards to claim 9, claim 9 is a device claim corresponding to the method of claim 1. In addition, Zurek further teaches:
A terminal (Fig. 1, Element 100), comprising a processor (Fig. 1, Element 104) and memory (Fig. 1, Element 110), the memory storing at least one instruction (Paragraph 70: Program instructions are stored in memory), the instruction being loaded and executed by the processor to perform a plurality of operations including the elements of claim 1 (Paragraph 68: instructions are provided to a processor, and implement the described functions).
In regards to claim 10, claim 10 is a device claim corresponding to the method of claim 2, and is rejected on similar grounds.
In regards to claim 11, claim 11 is a device claim corresponding to the method of claim 3, and is rejected on similar grounds.
In regards to claim 16, claim 16 is a device claim corresponding to the method of claim 8, and is rejected on similar grounds.
In regards to claim 17, claim 17 is a device claim corresponding to the method of claim 1. In addition, Zurek further teaches:
A non-transitory computer-readable storage medium (Paragraph 70), storing at least one instruction (Paragraph 70), the instruction being loaded and executed by a terminal (Fig. 1, Element 100) having a processor to perform a plurality of operations including the elements of claim 1 (Paragraph 68: instructions are provided to a processor, and implement the described functions).
In regards to claim 18, claim 18 is a device claim corresponding to the method of claim 2, and is rejected on similar grounds.
In regards to claim 19, claim 19 is a device claim corresponding to the method of claim 3, and is rejected on similar grounds.
Claims 4, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Zurek as applied to claims 1-3, 8-11, and 16-19 above, and further in view of Grondin et al. (2016, hereinafter "Grondin").
In regards to claim 4, Zurek and Chang fail to explicitly teach inputting, by the terminal, the plurality of sound signals into a speech detection model, and outputting signal types of the plurality of sound signals, wherein the speech detection model is obtained by training based on a clean speech signal and pure noise signal, and the signal type is a speech signal or a noise signal.
Grondin teaches a system for speech/non-speech discrimination directed towards enhancing the extraction of information from sound sources (Introduction, Paragraph 1). Notably, Grondin teaches that discriminating a sound source between speech and non-speech, and then selecting the proper recognition algorithm to apply on the audio stream to process it, may improve robustness, processing time, and adaptivity to the system (Introduction, Paragraph 1, lines 22-28).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Zurek and Chang to incorporate the teachings of Grondin to include a system for speech/non-speech discrimination. Doing so would have improved robustness, processing time, and adaptivity to the environment of the system as taught by Grondin, which is desirable in the art.
Thus, the combination of Zurek, Chang, and Grondin teaches:
The method according to claim 3, wherein detecting, by the terminal, the plurality of sound signals comprises:
inputting, by the terminal, the plurality of sound signals (System Overview, Paragraph 1: Grondin notes the use of an 8-microphone array, which would result in the collection of a plurality of sound signals) into a speech detection model (Speech/Non-Speech Discrimination Based on Pitch Estimation and MFCC features: Grondin describes a “classification method” (i.e. model) for discrimination between speech and non-speech (i.e. speech detection); see also Introduction, Paragraph 2: Grondin discusses prior art that uses pretrained models to discriminate daily sound events from speech), and outputting signal types of the plurality of sound signals (Speech/Non-Speech Discrimination Based on Pitch Estimation and MFCC features, Paragraph 4; also Equation 8: Grondin teaches a function that outputs a 1 for a voiced frame and 0 for an unvoiced frame);
the speech detection model being obtained by training based on a clean speech signal and a pure noise signal (Speech/Non-Speech Discrimination Based on Pitch Estimation and MFCC features, Simulation: Grondin discusses the use of reference signals consisting of male and female speech (i.e. clean speech signals) and daily event sounds (i.e. pure noise signals). While Grondin also notes that no explicit training is required for the proposed classification system, Grondin also notes that the parameter r0 is chosen empirically; thus it is understood that such a parameter is capable of being chosen via training; It should be additionally noted that proposed classification system is being compared to a pretrained model from prior art that is explicitly trained on these reference signals), and the signal type being a speech signal or a noise signal (Speech/Non-Speech Discrimination Based on Pitch Estimation and MFCC features, Paragraph 4; also Equation 8: Grondin teaches a function that outputs a 1 for a voiced frame and 0 for an unvoiced frame).
In regards to claim 12, claim 12 is a device claim corresponding to the method of claim 4, and is rejected on similar grounds.
In regards to claim 20, claim 20 is a device claim corresponding to the method of claim 4, and is rejected on similar grounds.
Allowable Subject Matter
Claims 5-6, and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claim 5, while Grondin does teach a motivation for using a speech detection model in a speech processing system, and Chang teaches the use of generative adversarial networks for speech processing tasks, the prior art does not suggest a sufficient motivation to create a system that utilizes a generative adversarial network comprising a reverberation filtering model and a speech detection model in the manner claimed in combination with all other elements of the claim.
Notably, Pradeep et al. (U.S. Patent Application Publication 2018/0231653, hereinafter “Pradeep”) discusses an entity-tracking computing system that may implement voice activity detection (i.e. speech detection) to identify the presence or absence of human speech (Paragraph 69: i.e. detecting a signal type corresponding to a sound signal). In addition, Pradeep notes the use of Generative-Adversarial Networks as a technology that may be utilized by the entity identifier 104, person identifier 105, and other processing modules (Paragraph 42). However, Pradeep fails to disclose a reverberation filtering model as a part of a potential Generative-Adversarial Network in alongside voice activity detection.
In regards to claim 6, while Grondin does teach a motivation for using a speech detection model in a speech processing system, and Chang teaches the training of a generative adversarial network in a manner similar to that described in the instant claim, the prior art does not suggest a sufficient motivation to create a system that utilizes a generative adversarial network comprising a reverberation filtering model and a speech detection model in combination with all other elements of the claim.
Notably, Pradeep discusses an entity-tracking computing system that may implement voice activity detection (i.e. speech detection) to identify the presence or absence of human speech (Paragraph 69: i.e. detecting a signal type corresponding to a sound signal). In addition, Pradeep notes the use of Generative-Adversarial Networks as a technology that may be utilized by the entity identifier 104, person identifier 105, and other processing modules (Paragraph 42). However, Pradeep fails to disclose a reverberation filtering model as a part of a potential Generative-Adversarial Network in alongside voice activity detection, nor a manner in which such a Generative-Adversarial Network may be trained.
In regards to claim 13, claim 13 is a device claim corresponding to the method of claim 5, and is objected to on similar grounds.
In regards to claim 14, claim 14 is a device claim corresponding to the method of claim 6, and is objected to on similar grounds.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Korjani (U.S. Patent no. 10,614,827 B1) teaches a method for filtering noise from noisy speech data. Notably, Korjani teaches subtracting (i.e. determining a difference) a noise profile (i.e. noise template) from the spectral envelope for the noisy speech (Col. 4, lines 25-37).
Sriram et al. (U.S. Patent Application Publication 2019/0130903 A1) teaches a system that utilizes a generative adversarial network to enable robust speech recognition. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J KIM whose telephone number is (571)272-4442. The examiner can normally be reached M-F 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER JOONGIE KIM/Examiner, Art Unit 2655                                                                                                                                                                                                        
/ANDREW C FLANDERS/Supervisory Patent Examiner, Art Unit 2655